The application of the defendants for relief pursuant to Practice Book §§ 692 and 762, dated November 22, 1971, is denied. The parties having complied with the orders of this court issued on the application of the defendants for relief pursuant to Practice Book §§ 692 and 762, dated December 13, 1971, no further action on that application is necessary. On the plaintiff’s motion dated December 3, 1971, that this court review the order of the Superior Court for Hartford County terminating the stay of execution, this court has considered the merits of the motion as well as the plaintiff’s motion to strike dated December 21, 1971, and its request for oral argument. The latter motion and request are denied and we find no error in the order of the Superior Court dated November 30, 1971, terminating the stay of execution.